Citation Nr: 9918333	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  98-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation from an original claim 
of service connection for posttraumatic stress disorder 
(PTSD), currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1967 to 
December 1970.  


This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

In a March 1998 statement (VAF 21-4138), the appellant raised 
the issue of entitlement to an earlier effective date for the 
grant of service connection for PTSD.  Although the RO issued 
a statement of the case as to that issue in April 1998, the 
record does not indicate that the appellant perfected his 
appeal of that issue.  Therefore, it is not before the Board 
at this time.  

The appellant submitted a packet of evidence to the Board in 
September 1998. However, this additional evidence appears to 
pertain to the appellant's claim of entitlement to service 
connection for PTSD that was denied by a May 1993 Board 
decision, and subsequently upheld in an April 1994 decision 
by the United States Court of Appeals for Veterans Claims 
(Court).  Hence as this evidence is not shown to be pertinent 
to his current claim for an increased evaluation for PTSD, it 
is not accepted by the Board under the provisions of 
38 C.F.R. § 20.1304, and does not require review by the RO.  


REMAND

The Board notes that the appellant indicated on a VAF 9, 
dated April 21, 1998, and received April 23, 1998, that he 
desired to appear before a member of the Board at the 
regional office.  An earlier VAF 9, dated April 6, 1998, but 
not received by VA until May 14, 1998 (as shown by date 
stamp), indicated that a Board hearing was not desired.  The 
Board finds that the conflicting indications on the VAF 9 
forms must be resolved in order to prevent the appellant from 
possibly not receiving his procedural due process rights.  

While a VAF 646, submitted in June 1998, indicates that the 
appellant's representative is the Alabama State Department of 
Veterans Affairs, an additional 

sheet attached to the form suggests that The American Legion 
may be involved in the representation of the appellant.  The 
language on the additional sheets says "The American Legion 
respectfully submits this claim to the Board of Veterans 
Appeals.  We request a decision favorable to the claimant 
based on cumulative evidence of record.  We insist that the 
full benefit of the doubt be afforded the claimant by the 
Board."  The Board believes that clarification as to whom 
the appellant desires as his representative is necessary.  

Hence, in order for the Board to ensure full compliance with 
due process requirements, the case must be remanded to the RO 
for the following actions:  

1.  The RO should contact the appellant to 
determine if he still desires a Travel Board 
hearing.  If so, the RO should schedule a 
hearing before a member of the Board of 
Veterans' Appeals.  

2.  The appellant should be requested to 
clarify whom he desires to represent him in his 
appeal to the Board, and any necessary 
appointment of representation should be 
obtained.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case, and the appellant need take no action 
unless otherwise notified.  


		
	M. SIEGEL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


